Citation Nr: 1435704	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-10 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a recurrent pulmonary disorder to include asthma.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's cesarean section residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from July 2006 to April 2010.  The Veteran served in Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, established service connection for cesarean section residuals; assigned a noncompensable evaluation for that disability; effectuated the award as of April 18, 2010; and denied service connection for a "breathing condition."  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue of service connection for a "breathing condition" as entitlement to service connection for a recurrent pulmonary disorder to include asthma in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection is warranted for a recurrent pulmonary disorder to include asthma as the claimed disorder was initially manifested during active service and continues until the present time.  She further contends that an initial compensable evaluation is warranted for her cesarean section residuals as her service-connected disability is manifested by nerve damage; abdominal pain; and impairment of her ability "to move side to side."  

The Veteran's service treatment records state that the Veteran was diagnosed with asthma and "exercise-induced asthma."  She was seen on numerous occasions for asthma between September 2008 and service separation.  The report of an August 2010 VA examination reports that the Veteran had "no history of ... asthma."  A diagnosis of "resolved breathing condition which was secondary to anxiety attack" was advanced.  A September 2009 addendum to the August 2010 VA examination reports clarifies that the Veteran "stated on my history that she did not have any trouble with her asthma and that she thought [it] was completely anxiety-related because she has no manifestations since she left the military."  Given the absence of any reference to the service clinical documentation showing treatment for "exercise-induced asthma" and the conflicting reported medical histories as to the Veteran's documented in-service asthma diagnoses, the Board is unable to discern whether the Veteran has recurrent asthma.  

Service connection has been established for cesarean section residuals.  The Veteran was provided August 2010 and March 2014 VA examinations addressing solely her cesarean section scar residuals.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA evaluation is needed to determine the nature and etiology of the Veteran's claimed recurrent pulmonary disorder and the nature and severity of her service-connected cesarean section residuals.  

Clinical documentation dated after March 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that she provide information as to all post-service treatment of her claimed recurrent pulmonary disorder and all treatment record of her service-connected cesarean section residuals after March 2012 and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran, including that provided after March 2012, not already of record.  

3.  Schedule the Veteran for a VA pulmonary evaluation in order to assist in determining the current nature and etiology of her claimed recurrent pulmonary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent pulmonary disorder is diagnosed, that fact should be specifically stated.  

The examiner should set forth all current pulmonary diagnoses and advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified pulmonary disorder had its onset during active service; is related to the Veteran's in-service diagnoses of asthma and "exercise-induced asthma;" or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for an appropriate VA examination to address the current nature and severity of her service-connected cesarean section scar and non-scar residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's cesarean section residuals upon her vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided .  

5.  Then readjudicate the issues on service connection for a recurrent pulmonary disorder to include asthma and an initial compensable evaluation for the Veteran's cesarean section residuals.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

